DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
 	Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 9-11, and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,223,107.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features claimed in the current application are also found in claims 1-18 of the ‘107 patent.

Claims 1, 3-5, 9-11, and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,587,033.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features claimed in the current application are also found in claims 1-18 of the ‘033 patent.

Claims 1, 3-5, 9-11, and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,381,714.   Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features claimed in the current application are also found in claims 1-18 of the ’714 patent.

Claims 1, 3-5, 9-11, and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,249,938.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features claimed in the current application are also found in claims 1-16 of the ‘938 patent.

Claims 1, 3-5, 9-11, and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,186,759.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features claimed in the current application are also found in claims 1-15 of the ‘759 patent.

Claims 1, 3-5, 9-11, and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,003,124.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features claimed in the current application are also found in claims 1-15 of the ‘124 patent.

Claims 1, 3-5, 9-11, and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,680,208.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features claimed in the current application are also found in claims 1-14 of the ‘208 patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US 2008/0112339), hereinafter Armstrong in view of Rao (US 9,736,699), hereinafter Rao, and in further view of Karabinis et al., (US 6,134,437), hereinafter Karabinis.

Regarding claim 1 Armstrong discloses a data communications apparatus for providing a data communications network, the apparatus comprising: a brief case style portable carrying case  (Fig. 1, at B, Z); a power supply (Fig. 3, at “power supply”) securable inside the case; a router device (Fig. 3, at 100) securable inside the case, the router device including at least one cellular gateway Fig. 3, at Cellular Gateway) for wide area network communication as well as being configured to enable at least one wireless network for local area network communication, the at least one wireless network (Fig. 3, at WIFI).
Armstrong does not explicitly disclose having a service set identifier (SSID), wherein the SSID can accommodate multiple users; and an antenna array in electrical communication with the router device, the antenna array including at least a first pair of cellular antennas, at least one wireless networking antenna; wherein the first pair of cellular antennas are configured to support multiple input multiple output applications for the at least one cellular gateway.
Rao discloses having a service set identifier (SSID) (e.g., column 9, lines 2-25), wherein the SSID can accommodate multiple users (e.g., column 9, lines 2-25); and an antenna array (e.g., Fig. 12, at 1212; column 6, line 50; see also column 9, line 20) in electrical communication with the router device, the antenna array including at least a first pair of cellular antennas (Fig. 1, at Cellular Bands), at least one wireless networking antenna (Fig. 1, at WLAN); wherein the first pair of cellular antennas are configured to support multiple input multiple output applications for the at least one cellular gateway  (column 6, lines 53-63; see also column 9, line 21 “MIMO”).
	Armstrong as modified does not explicitly disclose a satellite antenna.
	Karabinis discloses a satellite antenna (Fig. 2, at 210).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mobile wireless system disclosed by Armstrong as modified in accordance with the teaching of Karabinis regarding satellite antennas used in a communications apparatus in order to provide a dual-mode, satellite/cellular (PCS) phone system that helps ensure global or near global service regardless whether the cellular mode is compatible with the local cellular system (Karabinis, column 2, lines 46-50).

    PNG
    media_image1.png
    1216
    955
    media_image1.png
    Greyscale


	
Regarding claim 3 Armstrong does not explicitly disclose the apparatus of claim 1, wherein the SSID can accommodate up to 32 users.
Rao discloses wherein the SSID can accommodate up to 32 users. (Rao is interpreted being capable of such a configuration (e.g., column 9, lines 2-25).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mobile wireless system disclosed by Armstrong in accordance with the teaching of Rao regarding wireless communication streams in order to enable the use of multiple antennas both in the mobile device and cellular device, or network switch box (Rao, column 1, lines 38-41).
The Examiner also takes Official Notice that there are commercial routers at the time of filing that meet this limitation.  See attached NPL references from Alcatel and Netgear (see the parent application FOAM for 16/812,765 for these references).

 	Regarding claim 4 Armstrong does not explicitly disclose the apparatus of claim 1, wherein the router device is configured to enable four wireless networks, each wireless network having an SSID simultaneously accommodating up to 32 users, such that the apparatus can accommodate up to 128 wireless users.
 Rao discloses wherein the router device is configured to enable four wireless networks (e.g., Fig. 1, at 106, 108, 110, 112), each wireless network having an SSID simultaneously accommodating up to 32 users, such that the apparatus can accommodate up to 128 wireless users (e.g., column 9, lines 2-25).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mobile wireless system disclosed by Armstrong in accordance with the teaching of Rao regarding wireless communication streams in order to enable the use of multiple antennas both in the mobile device and cellular device, or network switch box (Rao, column 1, lines 38-41).
The Examiner takes Official Notice that there are commercial routers at the time of filing that meet this limitation.  See attached NPL references from Alcatel and Netgear.


    PNG
    media_image2.png
    1143
    932
    media_image2.png
    Greyscale



 	Regarding claim 11 Armstrong further discloses the apparatus of claim 1, wherein: the apparatus when in use provides wireless and cellular signal to end user devices (See abstract “a system to allow users in a remote location to send and receive…”; see also Fig. 1, at “WiFi” and “Cellular Gateway”). 

Regarding claim 14 Armstrong discloses a data communications apparatus for providing a data communications network, the apparatus comprising: a suit case style portable carrying case (Fig. 1, at B, Z) having an external length, width, and depth, the length having the largest dimension, the length being between about 16 inches and about 40 inches; a power supply (Fig. 3, at “power supply”) securable inside the case; a router device (Fig. 3, at 100) securable inside the case, the router device including at least one cellular gateway (Fig. 3, at Cellular Gateway) for wide area network communication as well as being configured to enable at least one wireless network for local area network communication (Fig. 3, at WIFI).
Armstrong does not explicitly disclose the wireless network having a service set identifier (SSID); and an antenna array in electrical communication with the router device, the antenna array including at least a first pair of cellular antennas, at least two wireless networking antennas; wherein the first pair of cellular antennas are configured to support multiple input multiple output applications for the at least one cellular gateway, and the at least two wireless networking antennas are configured to support multiple input multiple output applications for the at least one wireless network.
Rao discloses the router device including the wireless network having a service set identifier (SSID) (e.g., column9, lines 2-25); and an antenna array (e.g., Fig. 12, at 1212; column 6, line 50; see also column 9, line 20) in electrical communication with the router device, the antenna array including at least a first pair of cellular antennas (e.g., Fig. 12, at 1210), at least two wireless networking antennas (e.g., Fig. 12, at 1204, 1212); wherein the first pair of cellular antennas are configured to support multiple input multiple output applications for the at least one cellular gateway (e.g., Fig. 12, at MIMO; column 4, lines 33-47), and the at least two wireless networking antennas are configured to support multiple input multiple output applications for the at least one wireless network (e.g., Fig. 12, at MIMO; column 4, lines 33-47).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mobile wireless system disclosed by Armstrong in accordance with the teaching of Rao regarding wireless communication streams in order to enable the use of multiple antennas both in the mobile device and cellular device, or network switch box (Rao, column 1, lines 38-41).
 	Armstrong as modified does not explicitly disclose a satellite antenna.
	Karabinis discloses a satellite antenna (Fig. 2, at 210).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mobile wireless system disclosed by Armstrong as modified in accordance with the teaching of Karabinis regarding satellite antennas used in a communications apparatus in order to provide a dual-mode, satellite/cellular (PCS) phone system that helps ensure global or near global service regardless whether the cellular mode is compatible with the local cellular system (Karabinis, column 2, lines 46-50).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Rao as applied to claim 1 above, and further in view of Hoffman (US 2009/0323568), hereinafter Hoffmann. 

 Regarding claim 5 Armstrong as modified does not explicitly disclose the apparatus of Claim 1, wherein: the router includes a second cellular gateway, the antenna array further includes a second pair of cellular antennas; and each pair of cellular antennas is configured to send and receive cellular signals and accommodate multiple input and multiple output applications across a corresponding cellular gateway such that the apparatus can accommodate cellular service with two cellular carriers simultaneously.
 Hoffmann discloses wherein: the router includes a second cellular gateway, the antenna array further includes a second pair of cellular antennas; and each pair of cellular antennas is configured to send and receive cellular signals and accommodate multiple input and multiple output applications across a corresponding cellular gateway such that the apparatus can accommodate cellular service with two cellular carriers simultaneously (paragraph 0039).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mobile wireless system disclosed by Armstrong in accordance with the teaching of Hoffmann regarding routers for mobile devices in order to provide an extremely flexible integrated system that allows for the combination and integration of a wide range of COTS components within a rugged, mobile, transportable case or cases that can be carried by personnel and easily deployed to provide a mobile broadband communications system having the desired operational capabilities for a particular use or configuration in an edge environment or other location (Hoffmann, paragraph 0039).

 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Rao and Karabinis as applied to claim 1 above, and further in view of Flores-Cuardes (US 2012/0206301), hereinafter Flores-Cuardes.

 	Regarding claim 9 Armstrong does not explicitly disclose the apparatus of claim 1, wherein: the two cellular antennas are configured to receive between 2.8 and 5.1 W of power from the power supply. 
	Flores-Cuardes discloses wherein: the two cellular antennas are configured to receive between 2.8 and 5.1 W of power from the power supply (Table 1 at Power Handled 5 W). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mobile wireless system disclosed by Armstrong in accordance with the teaching of Flores-Cuardes regarding antennas for mobile devices in order to antenna with sufficient gain and efficiency to be used in other bands such as 2300, 2400 and 2500 MHz used in Wi-Fi (Flores-Cuardes, paragraph 0008).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Rao and Karabinis as applied to claim 1 above, and further in view of Hoffman (US 2009/0323568), hereinafter Hoffmann. 

 	Regarding claim 10 Armstrong as modified does not explicitly disclose the apparatus of claim 1, wherein the router device includes two separate routers, each router having a cellular gateway for accommodating cellular service with two cellular carriers simultaneously, one carrier for each router. 
 	Hoffmann discloses wherein the router device includes two separate routers, each router having a cellular gateway for accommodating cellular service with two cellular carriers simultaneously, one carrier for each router (paragraph 0039).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mobile wireless system disclosed by Armstrong in accordance with the teaching of Hoffmann regarding routers for mobile devices in order to provide an extremely flexible integrated system that allows for the combination and integration of a wide range of COTS components within a rugged, mobile, transportable case or cases that can be carried by personnel and easily deployed to provide a mobile broadband communications system having the desired operational capabilities for a particular use or configuration in an edge environment or other location (Hoffmann, paragraph 0039).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Rao and Karabinis as applied to claim 1 above, and further in view of Fulknier (US 2007/0030857), hereinafter Fulknier. 

Regarding claim 13 Armstrong does not explicitly disclose the apparatus of claim 1, wherein the cellular antennas have a communicative range of at least 30 miles.
 Fulknier discloses wherein the cellular antennas have a communicative range of at least 30 miles (paragraph 0066).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mobile wireless system disclosed by Armstrong as modified in accordance with the teaching of Fulknier regarding antennas for mobile devices in order to maintain a substantially continuous connection with a cellular wireless network (Fulknier, paragraph 0003) and to provide WAN access to mobile users wishing to perform routine computer tasks in places where network access is not available, e.g. when traveling in a vehicle, watercraft or aircraft or when traveling for work or pleasure (Fulknier, paragraph 0007).

Official Notice:  Although not relied upon to reject claim 13 the Examiner takes Official Notice that cellular antennas having a communicative range of at least 30 miles is common knowledge in the art and is capable of instant and unquestionable demonstration as being well-known.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Rao and Karabinis as applied to claim 14 above, and further in view of Schlipper (US 2009/0140020), hereinafter Schlipper.

 	Regarding claim 15 Armstrong as modified does not disclose the apparatus of claim 14, further comprising: a plurality of polymer strips structurally adhered to the case; and a plurality of fastening straps, each of the fastening straps attached to a corresponding polymer strip, the fastening straps adhered to the case via the corresponding polymer strips; wherein each of the power supply and the router device is secured within the case with at least one corresponding fastening strap. 
 	Schlipper discloses a plurality of polymer strips structurally adhered to the case (e.g., paragraph 0020); and a plurality of fastening straps (e.g., paragraph 0020), each of the fastening straps attached to a corresponding polymer strip, the fastening straps adhered to the case via the corresponding polymer strips (e.g., paragraph 0020); wherein each of the power supply and the router device is secured within the case with at least one corresponding fastening strap (e.g., paragraph 0020). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify mobile wireless system disclosed by Armstrong as modified in accordance with the teaching of Rao and in further view of Schlipper regarding fastening straps with polymer strips in order to provide an improved reinforced carrying strap (e.g., paragraph 0003). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Rao, Karabinis, and Levan (US 2008/0240209 ), hereinafter Levan.

Regarding claim 16 Armstrong discloses a data communications apparatus for providing a data communications network, the apparatus comprising: a brief case style portable carrying case (Fig. 1, at B, Z) having a base and a lid; a power supply (Fig. 3, at “power supply”) securable inside the case; a router device (Fig. 3, at 100) securable inside the case, the router device selectively receiving power from the power supply, the router device including at least one cellular gateway (Fig. 3, at Cellular Gateway) for wide area network communication as well as being configured to enable two or more segmented, wireless networks (paragraph 0031) for local area network communication.
Armstrong does not explicitly disclose each wireless network having a separate service set identifier (SSID), wherein each SSID can accommodate multiple users; and an antenna array in electrical communication with the router device and mounted within the case, the antenna array including at least two cellular antennas, two wireless networking antennas, the first pair of cellular antennas positioned adjacent opposing sides of the length of the case, the two wireless networking antennas positioned between the two cellular networking antennas, wherein the first pair of cellular antennas are configured to support multiple input multiple output applications for the at least one cellular gateway, and the at least two wireless networking antennas are configured to support multiple input multiple output applications for the two or more segmented, wireless networks.
Rao discloses each wireless network having a separate service set identifier (SSID), wherein each SSID can accommodate multiple users (e.g., column 9, lines 2-25); and an antenna array (e.g., column 9, lines 2-25) in electrical communication with the router device and mounted within the case, the antenna array including at least two cellular antennas (Fig. 1, at Cellular Bands), two wireless networking antennas (e.g., Fig. 1, at WLAN), the first pair of cellular antennas positioned adjacent opposing sides of the length of the case, the two wireless networking antennas positioned between the two cellular networking antennas, wherein the first pair of cellular antennas are configured to support multiple input multiple output applications (column 6, lines 53-63; see also column 9, line 21 “MIMO”) for the at least one cellular gateway, and the at least two wireless networking antennas are configured to support multiple input multiple output applications for the two or more segmented, wireless networks (e.g., Fig. 12, at MIMO; column 4, lines 33-47).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mobile wireless system disclosed by Armstrong in accordance with the teaching of Rao regarding wireless communication streams in order to enable the use of multiple antennas both in the mobile device and cellular device, or network switch box (Rao, column 1, lines 38-41).
 	Armstrong does not explicitly teach where the suit case style portable carrying case having an external length, width, and depth, the length having the largest dimension, the length being between about 16 inches and about 32 inches.
 	Levan teaches each where housing takes the form of a carrying case for carrying by a human, analogous to that of a conventional briefcase, such as around 15 inches x 12 inches x 4 inches in dimensions, by way of non-limiting example only (paragraph 0012).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to where the suit case style portable carrying case as well as an external length, width, and depth, the length having the largest dimension, the length being between about 16 inches and about 32 inches, since Levan teaches where housing takes the form of a carrying case for carrying by a human, analogous to that of a conventional briefcase, such as around 15 inches x 12 inches x 4 inches in dimensions, by way of non-limiting example only (paragraph 0012), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mobile wireless system disclosed by Armstrong as modified in accordance with the teaching of Levan regarding briefcase dimensions in order to optimize a dimension to allow a suitable size and shape so as to be carried by a person (Levan, paragraph 0012).
	Armstrong as modified does not explicitly disclose a satellite antenna.
	Karabinis discloses a satellite antenna (Fig. 2, at 210).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mobile wireless system disclosed by Armstrong as modified in accordance with the teaching of Karabinis regarding satellite antennas used in a communications apparatus in order to provide a dual-mode, satellite/cellular (PCS) phone system that helps ensure global or near global service regardless whether the cellular mode is compatible with the local cellular system (Karabinis, column 2, lines 46-50).

 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Rao, Karabinis, and Levan as applied to claim 16 above, and further in view of Corwin et al.  (US 2011/0279337), hereinafter Corwin.

 Regarding claim 17 Armstrong as modified does not disclose the apparatus of Claim 16, wherein the cellular antennas are positioned at least about 12 inches apart on the case.
 	Corwin disclose wherein the at least two cellular antennas of the antenna array are positioned at least twelve inches apart from one another within the case (e.g., paragraph 0028).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mobile unit disclosed by Armstrong in further view of Corwin regarding antenna spacing and the physical separation of antennas in order to increase the quality of a received or transmitted signal (Corwin, paragraph 0026).

Official Notice:  Although not relied upon to reject claim 17 the Examiner takes Official Notice that having cellular antennas positioned at least about 12 inches apart on the case requires only common knowledge in the art and is capable of instant and unquestionable demonstration as being well-known.
Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Rao, Karabinis, and Levan as applied to claim 16 above, and further in view of Benco et al., (US 2006/0025073), hereinafter Benco.

Regarding claim 18 Armstrong discloses a port (Fig. 3, at 90 and 90a).
Armstrong as modified does not disclose the apparatus of Claim 16, wherein the case includes a satellite antenna port in electrical communication with the router device, wherein the satellite antenna can be coupled to the satellite antenna port to communicate the satellite antenna with the router device.
Benco discloses a satellite antenna port in electrical communication with the router device, wherein the satellite antenna can be coupled to the satellite antenna port to communicate the satellite antenna with the router device (e.g., paragraph 0026).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mobile unit disclosed by Armstrong in accordance with the teaching of Benco regarding satellite antenna ports in order to support integrated wireless telephony and satellite radio services (Benco, paragraph 0008).

Regarding claim 19 Armstrong does not disclose the apparatus of Claim 16, further comprising a satellite phone in electrical communication with the router, the satellite antenna positioned on the satellite phone.
Benco discloses a satellite phone in electrical communication with the router, the satellite antenna positioned on the satellite phone (e.g., paragraphs 0021-0022).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mobile unit disclosed by Armstrong in accordance with the teaching of Benco regarding satellite phones in order to support integrated wireless telephony and satellite radio services (Benco, paragraph 0008).

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:  

Claims 2, 6-8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding dependent claim 2, patentability exists, at least in part, with the claimed features of wherein: the case has a base and a lid pivotally connected to the base, the satellite antenna is securable in the base, the power supply and antenna array are securable in the lid.  
 	Armstrong, Rao, and Karabinis – all of record - are all cited as teaching some elements of the claimed invention including a brief case style portable carrying case; a power supply, a router, an antenna array including at least a first pair of cellular antennas, at least one wireless networking antenna, and a satellite antenna. 
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.


Regarding dependent claim 6, patentability exists, at least in part, with the claimed features of a satellite mounting assembly secured to the case, the satellite antenna secured to the satellite mounting assembly, the satellite mounting assembly being extendable from the case to extend the satellite antenna above or away from the case during use of the satellite antenna, the satellite mounting assembly being collapsible to store the satellite antenna within the case when the satellite antenna is not in use.  
 	Armstrong, Rao, and Karabinis – all of record - are all cited as teaching some elements of the claimed invention including a brief case style portable carrying case; a power supply, a router, an antenna array including at least a first pair of cellular antennas, at least one wireless networking antenna, and a satellite antenna. 
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 8, patentability exists, at least in part, with the claimed features of wherein the satellite antenna is pivotally mounted to the case, such that the satellite antenna is pivotable relative to the case.
 	Armstrong, Rao, and Karabinis – all of record - are all cited as teaching some elements of the claimed invention including a brief case style portable carrying case; a power supply, a router, an antenna array including at least a first pair of cellular antennas, at least one wireless networking antenna, and a satellite antenna. 
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 12, patentability exists, at least in part, with the claimed features of wherein the case includes a base and lid pivotally connected to the base, wherein when the base and the lid are in a closed position, the case enclosed each of the antennas of the antenna array.  
 	Armstrong, Rao, and Karabinis – all of record - are all cited as teaching some elements of the claimed invention including a brief case style portable carrying case; a power supply, a router, an antenna array including at least a first pair of cellular antennas, at least one wireless networking antenna, and a satellite antenna. 
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Butler (US 10,187,501) discloses a ruggedized voice and data communication system with features considered relevant to the current application.  Hoffman (US 2009/0323568) discloses a self-contained portable system for mobile broadband communications.   Uelk (US 2014/0057626), Schemagin (US 2014/0155019), and Pan (US 2006/0234774) all disclose portable data communications systems with features considered relevant to the current matter. 	
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845